DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
New claims 24 and 25 are mis-numbered. They have been renumbered as 23 and 24, respectively, herein. 
Claims 1, 3, 7, 9, 12, and 18-20 are amended. Claims 21-24 are new. Claims 2, 4-6, 8, and 17 are cancelled.
Claims 1, 3, 7, 9-16, and 18-24 are pending for examination below.

Response to Arguments
The Declaration under 37 CFR 1.132 filed 07 February 2022 is sufficient to overcome the rejection of claims 5-7 based upon Legendre in view of Ramani and Marks. The Examiner agrees that Marks does not teach the use of both H2S and S2 in the sulfiding gas for pre-sulfiding. However, a new interpretation of Legendre in view of Ramani and Marks is used in the rejection below in view of the amendment.
Applicant’s arguments and amendments with respect to the 112(b) rejections have been fully considered and are persuasive. The 112(b) rejections of claims 18-20 have been withdrawn. 
Applicant’s arguments and amendments with respect to the 102 rejections over Monroe and Cohen and the 103 rejections over Cohen have been fully considered and are persuasive.  The 102 rejections and the 103 rejection over Cohen have been withdrawn. 
Applicant's arguments filed 07 February 2022 have been fully considered but they are not persuasive.
Applicant argues on page 6 of the Remarks that in view of the unpredictability underlying chemical catalysis, the result of using both S2 and H2S is not reasonably predictable and thus not obvious absent hindsight. 
In response, the Examiner respectfully disagrees. Ramani clearly contemplates additional compounds other than H2S being used as the sulfiding compound (paragraph [0032]), and Marks clearly teaches using S2 as a sulfiding compound (page 13, claim 1). Also, it is well established that combining two compositions used for the same purpose to form a third composition for the same purpose is prima facie obvious (see MPEP 2144.06(I)). As both Marks and Ramani clearly teach using multiple sulfur containing compounds for sulfiding similar metal containing catalysts for oxidative dehydrogenation, one of ordinary skill in the art would have a reasonable expectation of success that the combination of known sulfiding compounds would also be useful for the same purpose of sulfiding the catalyst, absent any evidence that the combination is critical or unexpected. Applicant has not provided any evidence that the combination is critical or unexpected, and thus the combination is maintained.
Applicant also argues on page 6 of the Remarks that Ramani teaches a generic broad range as the sulfur-containing material and directs toward larger amounts, and thus one of ordinary skill in the art would not find it obvious to use the small claimed amounts of H2S and S2.
In response, a teaching is used for all it contains, not just the preferable ranges. It is well known that discussion of preferred embodiments does not result in a teaching away from the more general or less preferred embodiments. "[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." MPEP 2141.02(VI). Ramani clearly teaches that the sulfur-containing material “may be at any concentration in the gas stream.” Thus, Ramani contemplates any wt% of sulfur-containing material, which would include the claimed weight percentages. Applicant has also not provided any evidence that the claimed amounts are critical or unobvious over a broader range. Thus, one of ordinary skill in the art would find it obvious to use the claimed amounts based on the teachings of Ramani, absent any evidence to the contrary.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claims 21 and 22, the claims recite “about 0.3 weight%” of H2S and S2, respectively. However, the instant application only provides for the use of precisely 0.28 wt% S2 and 0.33 wt% H2S, as in Examples 1 and 4. It is not clear whether other amounts greater or lesser than these were contemplated in the original application. Thus, there is not sufficient support to determine that the inventors had possession of the claimed broader amounts of H2S and S2 at the time of invention, and the claims are new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 21-23, the claims recite that “forming the catalyst uses” a certain weight percent of H2S, S2, or both. However, it is unclear how these are “used”, whether a stream comprises 0.28 wt% S2, or the S2 is provided in such a way that 0.28 wt% S2 is provided over the entire course of the sulfiding time, or another alternative. Thus, the phrasing is unclear, and the claims are indefinite.
For purposes of examination, the instant specification recites in paragraph [0019] “The catalyst may be one which is formed in situ, by exposing a precatalyst to a gas comprising S2 and H2S at an elevated temperature and for an activation time.” Also in Examples 1 and 4, it appears that there is a gas stream comprising the specific amounts of the compounds along with an inert gas. Thus, it appears that there is intended to be a gas stream which comprises the specific amounts of H2S and S2 claimed in claims 21-23, and as such, the claims will be interpreted as requiring a gas stream which comprises the claimed amounts of H2S and S2. The Examiner suggests amending claim 1 to recite, as in paragraph [0019], “forming the catalyst by exposing a precatalyst to a gas stream comprising S2 and H2S…” and amending the dependent claims to refer to the gas stream, rather than the forming step. 
	With regard to claim 24, the claim is rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Legendre (US 2004/0092784, cited on IDS of 11 Feb 2021) in view of Ramani et al. (US 2004/0140245) and Marks et al. (WO 2016/134305).
With regard to claims 1 and 16, Legendre teaches a method comprising passing a gaseous mixture of sulfur and propane (instant claim 16) over a catalyst (instant claim 4) at a temperature of 550°C and for a time to produce propene (page 3, Example 4, paragraphs [0040]-[0042]). This is an elevated reaction temperature as defined in the instant specification (elevated temperature is any temperature greater than room temperature, paragraph [0016]).
Legendre also teaches that the catalyst may be sulfided prior to use (paragraph [0015]).
Legendre does not explicitly teach that the sulfiding comprises forming a catalyst by exposing a precatalyst to S2 and H2S at an elevated temperature for a time, where the catalyst is formed in situ prior to exposing the catalyst to the alkane for the reaction.
Ramani teaches a method for improving catalyst performance in catalytic oxidative dehydrogenation by sulfiding catalysts (paragraph [0004]). Ramani further teaches that the sulfiding comprises contacting the catalyst with a sulfur-containing material before use in the hydrocarbon processing step (paragraph [0032]), where the sulfur-containing material is hydrogen sulfide along with other known sulfur-containing materials which form metal sulfides, promote catalyst activity, and extend catalyst life (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to sulfide the catalyst of Legendre as taught by Ramani, because Ramani teaches a similar method of oxidative dehydrogenation with a similar catalyst comprising sulfided vanadium, and that this sulfiding improves the catalyst performance (paragraph [0004]).
Ramani does not specifically teach that S2 can also be used as a sulfur-containing material.
Marks teaches a method comprising providing a metal oxide component and exposing said metal oxide component to gaseous S2 for a time and temperature for at least partial sulfidation of the metal oxide component (page 13, claim 1). Thus, Marks teaches that S2 is a sulfur-containing material which can sulfide a catalyst (form metal sulfides) as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use both S2 and H2S as the sulfiding materials as claimed, because Ramani teaches sulfiding with a sulfur-containing material which can include hydrogen sulfide along with other known sulfur-containing materials (paragraph [0032]) and Marks teaches sulfiding with elemental sulfur S2 as a known sulfiding material (page 13, claim 1), thus H2S and S2 are considered be to equivalents for the same purpose of adding sulfiding the catalyst, and combining known equivalents used for the same purpose to form a composition used for the same purpose is prima facie obvious. See MPEP 2144.06(I). 
With regard to claim 2, Ramani teaches that the sulfur containing material is at any concentration in the gas stream (paragraph [0041]), and is silent with regard to the presence of oxygen when the sulfiding is before the processing. Thus, one of ordinary skill in the art would understand that the sulfiding step of Ramani occurs in the absence of O2 and oxygen-containing gas as claimed. Marks teaches that the sulfiding takes place by contacting with gaseous S2 (claim 1), and is silent with regard to the presence of oxygen when the sulfiding is before the processing. Thus, one of ordinary skill in the art would understand that the sulfiding step of Marks occurs in the absence of O2 and oxygen-containing gas as claimed. Legendre teaches that the conversion comprises only sulfur, propane, helium, and the catalyst (paragraph [0041]). Thus, one of ordinary skill in the art would understand that the conversion occurs in the absence of O-2 and the absence of an oxygen-containing gas, as claimed.
With regard to claim 7, Legendre in view of Ramani is silent with regard to a temperature and time for the activation. Thus, one of ordinary skill in the art would look to a similar sulfiding process to determine a known time and temperature for sulfiding with a similar compound.
Marks teaches the sulfiding takes place at 923 K (650°C) and for 4 hours (paragraphs [0033] and [0035]). These are within the ranges of 600-1000°C and 1 to 10 hours of instant claim 7. 
Thus, because Legendre and Ramani are silent with regard to the sulfiding time and temperature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the time and temperature of Marks for the sulfiding, because Ramani and Marks teach a similar step of sulfiding a catalyst with a sulfur-containing material before contacting with an alkane, and Marks teaches that the time and temperature within the claimed ranges are known to be effective for the sulfiding, absent any evidence to the contrary.
	With regard to claims 9-11, Legendre teaches that the catalyst is vanadium oxide on an alumina support (paragraphs [0040]-[0041]).
	With regard to claims 12-14, Legendre teaches that the catalyst is vanadium oxide on an alumina support (paragraphs [0040]-[0041]). This is equivalent to a catalyst of the formula in instant claim 12 where M is vanadium, x > 0, y > 0, and z = 0.
	With regard to claim 15, Legendre teaches that the feed can be a C2 alkane (ethane) (paragraph [0009]).
	With regard to claim 19, Legendre teaches that the alkane is propane (paragraph [0041]), that good selectivity is obtained at 550°C (paragraph [0022]) and that the selectivity to the alkene is preferably greater than 90% (paragraph [0028]). This is within the range of a selectivity of propylene of at least 80% at 550°C of instant claim 19.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Legendre (US 2004/0092784, cited on IDS of 11 Feb 2021) in view of Ramani et al. (US 2004/0140245) and Marks et al. (WO 2016/134305) as applied to claim 1 above, and alternatively further in view of Rausch (US 3,576,766).
With regard to claims 21-23, Legendre in view of Ramani and Marks teach the method above, where Ramani teaches that the sulfur-containing material may be at any concentration in the gas stream (paragraph [0041]). Ramani does not specifically contemplate about 0.3 wt% each of H2S and S2 or specifically 0.28 wt% H2S and 0.33 wt% S2 as in claims 21-23. However, one of ordinary skill in the art would be able to adjust the H2S and S2 concentrations in the gas stream to the claimed amounts without undue experimentation and with a reasonable expectation of success, because Ramani teaches any concentration is suitable, and thus selecting any concentration, including the claimed concentration, would be expected to result in the desired sulfiding as claimed, absent any evidence to the contrary. 
Alternatively, Ramani does not specifically contemplate about 0.3 wt% each of H2S and S2 or specifically 0.28 wt% S2 and 0.33 wt% H2S as in claims 21-23. 
Rausch teaches presulfiding a dehydrogenation catalyst comprising metals (column 1, lines 14-20). Rausch teaches that the presulfiding comprises contacting the catalyst with a stream comprising a suitable sulfur-containing compound in order to effect the desired incorporation of sulfur on the catalyst (column 9 line 69-column 10, line 2). Thus, Rausch teaches that it is known to adjust the amount of sulfur added to the catalyst by adjusting the stream to contain a desired amount of sulfur-containing compound, which means that the amount of sulfur-containing compound in the gas stream is a result-effective variable, and can be optimized. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use an amount of about 0.3 wt% H2S, about 0.3 wt% S2, or 0.28 wt% S2 and 0.33 wt% H2S as claimed, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
With regard to claim 24, Legendre teaches that the alkane is propane (paragraph [0041]) and that the catalyst is vanadium oxide on an alumina support (paragraphs [0040]-[0041]).
Claims 1, 7, 9, 12, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramani et al. (US 2004/0140245) in view of Marks et al. (WO 2016/134305).
With regard to claims 1 and 15, Ramani teaches a method for improving catalytic performance in reactions such as catalytic oxidative dehydrogenation (paragraph [0033]) where the method comprises the following:
a) sulfiding the catalyst before a hydrocarbon processing step (paragraph [0032]) where the sulfiding comprises contacting the catalyst (pre-catalyst) with a gas comprising a sulfur-containing material to add sulfur to the catalyst (paragraph [0032]).
b) contacting the sulfided catalyst with a reactant gas at a reaction temperature of 450-2000°C (elevated temperature) (paragraph [0045]) and pressure (paragraph [0046]). Ramani further teaches that the sulfiding can take place before and during the reaction (claim 38) and where the reactant gas comprises ethane (instant claim 15) (Ramani claim 60) which produces ethene by dehydrogenation. 
	Ramani does not explicitly teach that the sulfur-containing compound in the gas can include elemental sulfur vapor (S2) for both the sulfiding step and the dehydrogenating step.
Marks teaches a method comprising providing a metal oxide component and exposing said metal oxide component to gaseous S2 for a time and temperature for at least partial sulfidation of the metal oxide component (page 13, claim 1). Thus, Marks teaches that S2 is a sulfur-containing material which can sulfide a catalyst as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use both S2 and H2S as the sulfiding materials as claimed, because Ramani teaches sulfiding with a sulfur-containing material which can include hydrogen sulfide along with other known sulfur-containing materials (paragraph [0032]) and Marks teaches sulfiding with elemental sulfur S2 as a known sulfiding material (page 13, claim 1), thus H2S and S2 are considered be to equivalents for the same purpose of adding sulfiding the catalyst, and combining known equivalents used for the same purpose to form a composition used for the same purpose is prima facie obvious. See MPEP 2144.06(I). When the sulfiding takes place both before and during the reaction as taught by Ramani (claim 38), the ethane is also contacted with elemental sulfur vapor (S2) as claimed.
With regard to claim 7, Ramani is silent with regard to a temperature and time for the activation. Thus, one of ordinary skill in the art would look to a similar sulfiding process to determine a known time and temperature for sulfiding with a similar compound.
Marks teaches the sulfiding takes place at 923 K (650°C) and for 4 hours (paragraphs [0033] and [0035]). These are within the ranges of 600-1000°C and 1 to 10 hours of instant claim 7. 
Thus, because Ramani is silent with regard to the sulfiding time and temperature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the time and temperature of Marks for the sulfiding, because Ramani and Marks teach a similar step of sulfiding a catalyst with a sulfur-containing material before contacting with an alkane, and Marks teaches that the time and temperature within the claimed ranges are known to be effective for the sulfiding, absent any evidence to the contrary.
With regard to claim 9, Ramani teaches that the catalyst can comprise Mo oxide (transition metal oxide) (paragraph [0023]) on a support (paragraphs [0024], [0028])
	With regard to claim 12, Ramani teaches that the catalyst comprises Mo oxide on an alumina support (paragraphs [0040]-[0041]). This is equivalent to a catalyst of the formula in instant claim 12 where M is a transition metal, x > 0, y > 0, and z = 0.
With regard to claim 18, Ramani teaches that the process converts ethane (claim 60) and that the temperature is 600 to 1600°C (paragraph [0045]), which range overlaps the amount of 940°C of instant claim 18. While Ramani does not explicitly teach operating the process at 940°C, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed temperature because the reference includes an overlapping range which is found to be prima facie obvious. In the case where the claimed amount “overlaps or lies inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
 Ramani is silent with regard to the selectivity and/or conversion of ethane at 940°C. However, because Ramani teaches the same process of contacting ethane with sulfur vapor at a similar temperature range which would include the claimed temperature of 940°C, one of ordinary skill in the art would reasonably expect that the ethane reaction at 940°C would have the claimed conversion of at least 99% and/or the selectivity of at least 70%, as claimed, absent any evidence to the contrary.
With regard to claim 20, Ramani teaches that the process converts ethane (claim 60) and that the temperature is 600 to 1600°C (paragraph [0045]), which range overlaps the amount of 940°C of instant claim 20. Ramani further teaches that the reaction productivity is affected by a variety of processing conditions (paragraph [0044]). Ramani is silent with regard to the reaction time. However, determining a sufficient reaction time is a routine manner for one of ordinary skill in the art, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for one of ordinary skill in the art to determine the reaction time of at least 60 hours without undue experimentation, absent any evidence to the contrary.
Thus, because Ramani teaches the same process of contacting ethane with sulfur vapor at a similar temperature range which would include the claimed temperature of 940°C, and one of ordinary skill in the art would reasonably achieve the reaction time of 60 hours without undue experimentation through routine skill, one of ordinary skill in the art would reasonably expect that the reaction of the ethane at 940°C would have the constant conversion and/or selectivity after at least 60 hours, as claimed, absent any evidence to the contrary.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ramani et al. (US 2004/0140245) in view of Marks et al. (WO 2016/134305) as applied to claim 1 above, and alternatively further in view of Rausch (US 3,576,766).
With regard to claims 21-23, Ramani in view of Marks teach the method above, where Ramani teaches that the sulfur-containing material may be at any concentration in the gas stream (paragraph [0041]). Ramani does not specifically contemplate about 0.3 wt% each of H2S and S2 or specifically 0.28 wt% H2S and 0.33 wt% S2 as in claims 21-23. However, one of ordinary skill in the art would be able to adjust the H2S and S2 concentrations in the gas stream to the claimed amounts without undue experimentation and with a reasonable expectation of success, because Ramani teaches any concentration is suitable, and thus selecting any concentration, including the claimed concentration, would be expected to result in the desired sulfiding as claimed, absent any evidence to the contrary. 
Alternatively, Ramani does not specifically contemplate about 0.3 wt% each of H2S and S2 or specifically 0.28 wt% S2 and 0.33 wt% H2S as in claims 21-23. 
Rausch teaches presulfiding a dehydrogenation catalyst comprising metals (column 1, lines 14-20). Rausch teaches that the presulfiding comprises contacting the catalyst with a stream comprising a suitable sulfur-containing compound in order to effect the desired incorporation of sulfur on the catalyst (column 9 line 69-column 10, line 2). Thus, Rausch teaches that it is known to adjust the amount of sulfur added to the catalyst by adjusting the stream to contain a desired amount of sulfur-containing compound, which means that the amount of sulfur-containing compound in the gas stream is a result-effective variable, and can be optimized. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use an amount of about 0.3 wt% H2S, about 0.3 wt% S2, or 0.28 wt% S2 and 0.33 wt% H2S as claimed, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772